USDC IN/ND case 1:20-cv-00037-HAB-SLC document 24-1 filed 02/17/20 page 1 of 17


                                           EXHIBIT A

                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION


 LIGTEL COMMUNICATIONS, INC.,

               Plaintiff,

        v.                                          Case No. 1:20-cv-00037-HAB-SLC

 BAICELLS TECHNOLOGIES INC.;
 BAICELLS TECHNOLOGIES NORTH
 AMERICA INC.,

               Defendants.


    DEFENDANTS BAICELLS TECHNOLOGIES INC. AND BAICELLS TECHNOLOGIES
  NORTH AMERICA INC.’S FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF
                       LIGTEL COMMUNICATIONS, INC.

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and N.D. Ind. L.R.

 26-1, Defendants Baicells Technologies Inc. and Baicells Technologies North America Inc.

 (“Baicells” or “Defendants”) hereby request that Plaintiff LigTel Communications, Inc.

 (“LigTel” or “Plaintiff”), by its undersigned counsel, respond to the following requests for the

 production of documents and things by providing written responses thereto and producing for

 inspection and copying the documents requested herein to the offices of Defendants’ attorneys,

 within the time ordered by the Court.

                                         DEFINITIONS

        1.     “Defendants” or “Baicells” means Baicells Technologies Inc. and Baicells

 Technologies North America Inc., the defendants in the above-captioned proceeding.
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 24-1 filed 02/17/20 page 2 of 17


        2.      “Plaintiff,” “LigTel,” “You,” or “Your” means LigTel Communications, Inc., the

 plaintiff in the above-captioned action, its subsidiaries, divisions, predecessor and successor

 companies, affiliates, parents, any partnership or joint venture to which it may be a party, and/or

 each of its employees, agents, officers, directors, representatives, consultants, accountants, and

 attorneys, including any person who served in any such capacity at any time during the relevant

 time period specified herein.

        3.      A reference to a “person” includes an individual, corporation, partnership, joint

 venture, limited liability company, governmental authority, unincorporated organization, trust,

 association, or other entity and includes all of that person’s principals, employees, agents,

 attorneys, consultants, and other representatives.

        4.      The terms “Document” and “Documents” are used in the broadest sense

 allowable under Rule 34(a)(l)(A) of the Federal Rules of Civil Procedure, and Rule 1001(a)-

 (d) of the Federal Rules of Evidence, and include any written, printed, typed, photocopied,

 photographed, recorded, or otherwise reproduced or stored communication or representation,

 whether comprised of letters, words, numbers, data, pictures, sounds, or symbols, or any

 combination thereof. The terms include also, without limitation, correspondence, memoranda,

 notes, records, letters, envelopes, telegrams, messages, studies, analyses, contracts,

 agreements, working papers, accounts, analytical records, reports, and/or summaries of

 investigations, press releases, comparisons, books, calendars, diaries, articles, magazines,

 newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices, drawings, diagrams,

 instructions, notes of meetings or communications, electronic mail/messages and/or email,

 texts, instant messaging, questionnaires, surveys, charts, graphs, photographs, films, tapes,

                                                  2
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 24-1 filed 02/17/20 page 3 of 17


 disks, data cells, print-outs of information stored or maintained by electronic data processing

 or word processing equipment, and all other data compilations from which information can be

 obtained,   including,    without     limitation,       thumb   drives,   external   hard   drives,

 electromagnetically sensitive storage media such as CDs, DVDs, memory sticks, floppy disks,

 hard disks, and magnetic tapes. The term “Document” also means every copy of a document

 where such copy is not an identical duplicate of the original.

        5.      The term “communication(s)” means any conveyance, disclosure, transfer,

 transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries, or

 otherwise) between or among one or more persons or entities.

        6.      The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

 “relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

 reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

 pertain to, summarize, or report on the subject matter of the Request or to have been created,

 generated, or maintained in connection with or as a result of the subject matter of the Request.

        7.      As used herein, “and” and “or” shall be construed both conjunctively and

 disjunctively, the intent being to include rather than exclude the information requested. As used

 herein, “all” means any and all and the terms “each” and “any” mean all, every, each, and any.

 Similarly, the singular of a noun or pronoun includes the plural and vice versa.

        8.      The terms “all,” “any,” or “each” encompass any and all of the matter discussed.

        9.      The term “including” shall be construed to mean “including but not limited to”

 and “including without limitation” as necessary to bring within the scope of the Request all

 responses that might otherwise be construed to be outside of its scope.

                                                     3
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 24-1 filed 02/17/20 page 4 of 17


        10.     The use of present tense includes past tense, and vice versa.

        11.     The term “mark” means any word, name, symbol, or device or any combination

 thereof.

        12.     The term “LigTel HNI Code” refers to the HNI code used by LigTel, as set forth

 in the Complaint, including without limitation as described in paragraph 32.


                                        INSTRUCTIONS

        1.      All objections to the production of documents requested herein shall be made in

 writing and delivered to the office of Ice Miller LLP, One American Square, Suite 2900,

 Indianapolis, IN 46282-0200, Attn: Adam Arceneaux, on or before the date set for production.

        2.      All documents are to be produced as they are kept in the usual course of business

 with any identifying labels, file markings, or similar identifying features, or shall be organized

 and labelled to correspond to the categories requested herein. If there are no documents in

 response to a particular request or if you withhold any responsive documents or categories of

 documents based on any objections, you shall state so in writing.

        3.      Electronically stored information (ESI) must be produced in its original native

 format with its accompanying metadata.

        4.      ESI should be produced on appropriate electronic media of your choosing that

 does not impose an undue burden or expense. You should decrypt or provide Defendants with

 passwords to any responsive ESI included in your productions.

        5.      These requests call for the production of all responsive documents in your

 possession, custody, or control, or in the possession, custody, or control of your employees,

 predecessors, successors, parents, subsidiaries, divisions, affiliates, partners, joint venturers,
                                                 4
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 24-1 filed 02/17/20 page 5 of 17


 brokers, accountants, financial advisors, representatives, and agents or other persons acting on

 your behalf, without regard to the physical location of such documents.

         6.      In responding to these requests, include documents obtained on your behalf by

 your counsel, employees, agents, or any other persons acting on your behalf. If your response is

 that the documents are not within your possession or custody, describe in detail the unsuccessful

 efforts you made to locate each such document. If your response is that documents are not under

 your control, identify who has the control and the location of the documents.

         7.      If any document was, but no longer is, in your possession, subject to your control

 or in existence, include a statement:

                 (a)    identifying the document;

                 (b)    describing where the document is now;

                 (c)    identifying who has control of the document;

                 (d)    describing how the document became lost or destroyed or was transferred;

         and

                 (e)    identifying each of those persons responsible for or having knowledge of

         the loss, destruction, or transfer of this document from your possession, custody, or

         control.

         8.      Each request contemplates production of all documents in their entirety. If a

 portion of a document is responsive to one or more requests, the document shall be produced in

 its entirety.

         9.      If any document is withheld in whole or in part, for any reason including, without

 limitation, a claim of privilege or other protection from disclosure such as the work product

                                                  5
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 24-1 filed 02/17/20 page 6 of 17


 doctrine or other business confidentiality or trade secret protection, set forth separately with

 respect to each document:

                 (a)   the ground of privilege or protection claimed;

                 (b)   each and every basis under which the document is withheld;

                 (c)   the type of document;

                 (d)   its general subject matter;

                 (e)   the document’s date; and

                 (f)   other information sufficient to enable a full assessment of the applicability

        of the privilege or protection claims, as required by FRCP 26(b)(5).

        10.      To the extent you assert that a document contains information that should be

 protected from disclosure (based on the attorney-client privilege, work product doctrine, or

 another protection) and non-privileged information, the non-privileged portions of the document

 must be produced. For each such document, indicate the portion of the document withheld by

 stamping the words “MATERIAL REDACTED” on the document in an appropriate location that

 does not obscure the remaining text.

        11.      If you object to any document request on any ground other than privilege, you

 must specify:

                 (a)   the part of the request that is objectionable and respond and allow

        inspection of materials responsive to the remainder of the request; and

                 (b)   whether any responsive materials are being withheld on the basis of an

        objection.



                                                  6
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 24-1 filed 02/17/20 page 7 of 17


        12.    If there are no documents in response to any particular request, you shall state so

 in writing.

        13.    For the convenience of the Court and the parties, each request should be quoted in

 full immediately preceding the response as required by N.D. Ind. L.R. 26-1(b).

        14.    These requests are continuing, and your response to these requests must be

 promptly supplemented when appropriate or necessary in accordance with Federal Rule of Civil

 Procedure 26(e).




                                                7
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 24-1 filed 02/17/20 page 8 of 17


                                    DOCUMENTS REQUESTED

         REQUEST FOR PRODUCTION NO. 1: All Documents concerning or relating to Your

 use of the LigTel HNI Code in commerce, including all presentations and appearances of the LigTel HNI

 Code and all documents or communications demonstrating how the LigTel HNI Code is displayed to

 consumers in connection with goods or services.


         RESPONSE:




         REQUEST FOR PRODUCTION NO. 2: All Documents concerning or demonstrating any

 promotional, advertising, instructional, or other material offered in connection with the LigTel HNI Code.


         RESPONSE:




         REQUEST FOR PRODUCTION NO. 3: All Documents demonstrating the consumers to

 whom you have advertised, promoted, distributed, offered, provided, and sold goods and services in

 connection with the LigTel HNI Code.


         RESPONSE:


         REQUEST FOR PRODUCTION NO. 4: Documents sufficient to show any and all

 customer confusion, or confusion by potential customers, regarding Defendants’ alleged use of the LigTel

 HNI Code.


         RESPONSE:



                                                     8
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 24-1 filed 02/17/20 page 9 of 17


         REQUEST FOR PRODUCTION NO. 5: All documents and communications reflecting

 the geographic scope of Your sales of goods or services from January 1, 2010 through the date of Your

 response.


         RESPONSE:




         REQUEST FOR PRODUCTION NO. 6: Documents sufficient to describe the actual and

 target purchasers of goods or services sold or planned or intended to be sold by LigTel under or in

 connection with the LigTel HNI Code.


         RESPONSE:



         REQUEST FOR PRODUCTION NO. 7: Documents sufficient to identify any person to

 or with whom Plaintiff markets, sells, or distributes or intends to market, sell, or distribute any goods or

 services under or in connection with the LigTel HNI Code.


         RESPONSE:


         REQUEST FOR PRODUCTION NO. 8: All Documents, including internal and external

 communications, concerning LigTel’s knowledge of Baicells or Baicells’ alleged use of the LigTel HNI

 Code, including, but not limited to, all Documents reflecting communications about Baicells or Baicells’

 alleged use of the LigTel HNI Code.


         RESPONSE:




                                                      9
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 24-1 filed 02/17/20 page 10 of 17


         REQUEST FOR PRODUCTION NO. 9: Copies of all agreements between LigTel and

 any other person relating to the LigTel HNI Code, or the manufacturing, advertising, promotion,

 marketing, distribution, or sale of any goods or services sold or intended to be sold under or in connection

 with the LigTel HNI Code.


         RESPONSE:




         REQUEST FOR PRODUCTION NO. 10: All documents or communications relating to

 LigTel’s registration, licensing, current or previous ownership, and any other documentation regarding

 LigTel obtaining and using the LigTel HNI Code, including any communications with ATIS or any other

 body.


         RESPONSE:




         REQUEST FOR PRODUCTION NO. 11: All documents or communications relating to

 Your allegation in paragraph 43 of the Complaint that “BaiCells has continued to publish LigTel’s HNI

 code on BaiCells’s website and continued to instruct new customers to use LigTel’s HNI code.”


         RESPONSE:




         REQUEST FOR PRODUCTION NO. 12: All documents or communications relating to

 Your allegations in paragraphs 49, 59, and 68 of the Complaint that “[t]his creates a high likelihood of

 confusion among other wireless service providers, which will think that any problems or interference

                                                     10
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 24-1 filed 02/17/20 page 11 of 17


 caused by BaiCells’s equipment are actually problems caused by LigTel and that LigTel is not complying

 with ITU and ATIS communications rules,” and that “LigTel’s name and reputation is being denigrated in

 the marketplace as a result of BaiCells’s conduct.”


         RESPONSE:




         REQUEST FOR PRODUCTION NO. 13: All documents or communications relating to

 Your allegations in paragraphs 51, 61, and 70 of the Complaint that “LigTel’s reputation and goodwill is

 damaged, other network providers will not give LigTel favorable terms when negotiating cross-border

 and interoperability agreements, and LigTel’s customers may suffer reductions in service and lose

 confidence in the security and reliability of LigTel’s network.”


         RESPONSE:




         REQUEST FOR PRODUCTION NO. 14: All documents or communications relating to

 Your allegations in paragraphs 53, 63, and 72 of the Complaint that “BaiCells’s use of LigTel’s HNI code

 could cause grave harm to the public by leading law enforcement to obtain a subpoena or warrant relating

 to someone that appears to be a LigTel subscriber . . . but who is not actually a LigTel subscriber,” and

 “[i]n that event, LigTel could not comply with the lawful process and could not aid law enforcement in

 obtaining the sought-after information.”


         RESPONSE:




                                                       11
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 24-1 filed 02/17/20 page 12 of 17


         REQUEST FOR PRODUCTION NO. 15: All documents or communications relating to

 Your allegation in paragraph 76 of the Complaint that “BaiCells has misappropriated LigTel’s trade

 secrets, including LigTel’s encryption code and its network architecture, design, and engineering.”


         RESPONSE:




         REQUEST FOR PRODUCTION NO. 16: All documents sufficient to show any steps You

 have taken to keep confidential any trade secrets that You assert are at issue in this lawsuit, including

 without limitation any non-disclosure agreements related to such trade secrets.


         RESPONSE:




         REQUEST FOR PRODUCTION NO. 17: All documents and communications related to

 Your allegation in paragraph 78 of the Complaint that “BaiCells selected LigTel’s HNI code because

 BaiCells possessed LigTel’s trade secrets.”


         RESPONSE:




         REQUEST FOR PRODUCTION NO. 18: All documents and communications related to

 Your allegation in paragraph 80 of the Complaint that “BaiCells' possession of LigTel’s encryption code

 and network architecture, engineering, and design would allow BaiCells to access LigTel’s network

 design and engineering, decrypt communications between LigTel’s subscribers and LigTel’s network, and

 gain unauthorized access to LigTel’s network,” including without limitation documents and

                                                     12
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 24-1 filed 02/17/20 page 13 of 17


 communications relating to Your assertion that BaiCells possesses LigTel’s encryption code and network

 architecture, engineering, and design.


         RESPONSE:


         REQUEST FOR PRODUCTION NO. 19: All documents and communications related to

 Your allegation in paragraph 41 of the Complaint that “Mead interpreted Wei’s offer as implying that

 Mao could do the work on LigTel’s core without LigTel providing him with proprietary trade secret

 information,” and that “Mead viewed the offer as a threat that Mao would attempt to gain access to

 LigTel’s core without LigTel’s permission,” including without limitation documents and communications

 related to the basis for Mead’s views.


         RESPONSE:




         REQUEST FOR PRODUCTION NO. 20: All documents and communications related to

 Your allegation in paragraph 42 of the Complaint that “BaiCells has not agreed to return LigTel’s trade

 secrets, to not use those trade secrets, or to not threaten to use those trade secrets.”


         RESPONSE:




                                                        13
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 24-1 filed 02/17/20 page 14 of 17


         REQUEST FOR PRODUCTION NO. 21: All documents and communications related to

 the wireless service provider in northeast Colorado referenced in paragraph 31 of the Complaint,

 including without limitation all documents and communications related to the allegations in paragraphs

 31-32 of the Complaint.


         RESPONSE:




         REQUEST FOR PRODUCTION NO. 22: All documents and communications related to

 the Indiana company referenced in paragraph 35 of the Complaint, including without limitation all

 documents and communications related to the allegations in paragraphs 35-36 of the Complaint.


         RESPONSE:



         REQUEST FOR PRODUCTION NO. 23: All documents and communications related to

 the “reasonable investigation” undertaken by LigTel, as referenced in paragraph 35 of the Complaint.


         RESPONSE:




         REQUEST FOR PRODUCTION NO. 24: All documents and communications related to

 the meeting between LigTel and Baicells described in paragraphs 37-41 of the Complaint.


         RESPONSE:




                                                    14
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 24-1 filed 02/17/20 page 15 of 17


         REQUEST FOR PRODUCTION NO. 25: All documents and communications related to

 LigTel’s efforts to resolve the HNI-code issue through ATIS, as referenced in paragraph 44 of the

 Complaint, including without limitation all documents and communications related to Baicells’ efforts to

 transition to a new HNI code.


         RESPONSE:




         REQUEST FOR PRODUCTION NO. 26: All documents reflecting any harm suffered by

 You as a direct result of actions taken by Defendants, or any potential future harm.


         RESPONSE:




         REQUEST FOR PRODUCTION NO. 27: All documents concerning any allegation in the

 complaint that Defendants willfully, knowingly, or intentionally adopted or used Plaintiff’s asserted mark

 to cause confusion, to cause mistake, or to deceive.


         RESPONSE:


         REQUEST FOR PRODUCTION NO. 28: All documents related to, or relied upon or

 identified by You in responding to Baicells’ First Set of Interrogatories to Plaintiff LigTel

 Communications, Inc.


         RESPONSE:




                                                        15
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 24-1 filed 02/17/20 page 16 of 17


         REQUEST FOR PRODUCTION NO. 29: All Documents not otherwise specified herein

 that relate to, bear upon, or provide evidence concerning any of the allegations in the complaint.


         RESPONSE:




 Dated: February 17, 2020

                                                   Respectfully submitted,

                                                   ICE MILLER LLP

                                                   /s/ Adam Arceneaux
                                                   Adam Arceneaux, Attorney No. 17219-49
                                                   Eric J. McKeown, Attorney No. 27597-49
                                                   Jessa DeGroote, Attorney No. 358487-49

                                                   Attorneys for Defendants, Baicells Technologies
                                                   Inc. and Baicells Technologies North America,
                                                   Inc.
 One American Square
 Suite 2900
 Indianapolis, IN 46282-0200
 Phone: (317) 236-2100
 Fax: (317) 236-2219
 Adam.Arceneaux@icemiller.com
 Eric.McKeown@icemiller.com
 Jessa.DeGroote@icemiller.com




                                                     16
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 24-1 filed 02/17/20 page 17 of 17



                              CERTIFICATE OF SERVICE

       I hereby certify that on February 17, 2020, I caused a true and correct copy of
 Defendants’ First Set of Requests for Production to Plaintiff LigTel Communications, Inc.
 (“LigTel”) to be served via First-Class mail on counsel of record for LigTel.


                                         /s/ Adam Arceneaux
                                         Adam Arceneaux, Attorney No. 17219-49


 ICE MILLER LLP
 One American Square
 Suite 2900
 Indianapolis, IN 46282-0200
 Adam.Arceneaux@icemiller.com




                                            17
